Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 12, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  149091

  IN RE WHITE
  _________________________________

  MARK EARL WHITE,

                 Plaintiff-Appellant,

  v                                                                  SC: 149091
                                                                     COA: 318905
  OAKLAND CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of April 23, 2014, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 12, 2014
           jam
                                                                                Clerk